Opinion by
Henderson, J.,
The same question arises in this case which was considered and determined in an opinion this day filed in the case of Louie Throckmorton and Charles Throckmorton v. J. V. Thompson, ante, p. 214. We there held that Louie Throckmorton took an estate in a fee under the will of her father, David W. Frye, as a result of which she had capacity to convey a good title to the defendant. It follows that the title of the plaintiffs set forth in the case stated is a valid title.
The judgment is, therefore, affirmed.